NEWMAN, Circuit Judge.
Petitioner Karen Megatulski appeals the decision of the Merit Systems Protection Board, No. PH0752010278-I-1, sustaining her removal from employment as an Office Automation Assistant with the Department of Veterans Affairs based on unacceptable performance.
The scope of review for a Board decision is narrowly defined, and requires affirmance unless the decision is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law; (2) obtained without procedure required by the law, rule, or regulation having been followed; or (3) unsupported by substantial evidence. 5 U.S.C. § 7703(c); Rogers v. Dept. of Defense Dependent Schools, 814 F.2d 1549, 1552 (Fed.Cir.1987).
We discern no error in the Board’s decision or in the procedures followed; the decision that Ms. Megatulski had not satisfied the performance criteria was supported by substantial evidence, and comports with the legal requirements for removal on that ground. Ms. Megatulski has not identified any errors in the Board’s rejection of her reprisal or disability discrimination defenses, and we discern none. The Board’s decision is affirmed.
No costs.